Per Curiam.
This is an appeal by Bertha Steadman, administratrix of the estate of William Steadman, deceased, from an order of the district court for Cherry county reversing and setting aside an award of the compensation commissioner of the state.of Nebraska in her favor, and dismissing the proceeding at the cost of claimant.
William Steadman, the deceased, was, prior to his death, a highway patrolman employed by Cherry county. His demise occurred on August 12, 1929. The principal cause of death was gangrene of the scrotum. Whether this condition was caused, or contributed to, by any injury sustained by deceased arising out of, and received by him in the course of, his employment, under the issues in this case, was a disputed question of fact. A careful consideration de novo of the testimony as preserved by the bill of exceptions sustains the conclusion that the action of the trial court in the premises is in accord with the preponderance of the evidence, and the law applicable thereto, and is correct.
The judgment of the district court is therefore
Affirmed.